DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

This Office action addresses claims 1, 3-13, and 15-20.  Although claims 1 and 13 were amended, claims 1, 3, 7-10 remain rejected under 35 USC 102 and claims 11-13 and 15-20 remain rejected under 35 USC 103.  Further, claims 4 and 5 are newly rejected under 35 USC 103 as necessitated by amendment.  Claim 6 is objected to as containing allowable subject matter.  Accordingly, this action is made final.  

Claim Rejections - 35 USC § 102
Claims 1, 3 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2011-258438.  Regarding claim 1, the reference is directed to a cell comprising a cell body (20) and a packaging pouch (4) comprising a seal portion (415, 416; Fig. 4 and 5).  The seal portion comprises a sealed area, the sealed area comprising a recess portion (4162/4163) that is provided in an end surface of the sealed area adjacent the cell body, and the recess portion is recessed in a direction away from the cell body.  The cell comprises a first casing comprising a first bonding layer (413) and a second casing comprising a second bonding layer (other 413) (Fig. 5), wherein the bonding layers are bonded to form the sealed area, and the recess portion is connected with the accommodating space and recessed in a direction away from the accommodating space.  .  
[AltContent: connector][AltContent: textbox (Maximum thickness)][AltContent: connector][AltContent: textbox (Cell body (this side))]                                           
    PNG
    media_image1.png
    186
    243
    media_image1.png
    Greyscale
 

Regarding claim 8, a contact surface between the recess portion and the accommodating space is a smooth surface (Figs. 4/5).  Regarding claim 9, a contact surface between the recess portion and the accommodating space is an arc surface (Figs. 4/5, 0060, 0068).  Regarding claim 10, the recessed portion has a bulge (4161) protruding toward the accommodating space (Figs. 4/5).  
. 
Claim Rejections - 35 USC § 103
Claims 4, 5, 13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2011-258438.  
The reference is applied to claims 1, 3 and 7-10 for the reasons stated above.  However, the reference does not expressly teach a “battery” (that is, a battery pack or module) comprising the cell accommodated within a further housing, as recited in claim 13.  
However, the invention as a whole would have been obvious to one skilled in the art at the time of filing because it is known to employ multiple cells in a battery pack having its own housing for use in larger applications such as vehicles, which require a higher voltage than a single cell can provide.  Indeed, JP ‘438 discloses such a vehicle in [0133] and Fig. 17.  Accordingly, it would be obvious to provide a battery module having a plurality of cells in a housing in JP ‘438.  
Regarding claim 4, this claim recites that a ratio of a length of the total sealed area to the length of the second sealed segment is between 1.2 and 10.  It is noted that JP ‘438 discusses the length (termed width “W”) of the second segment in Figures, 3, 4, 5, 14, 16, [0054], and [0057].  It would be obvious to manipulate the length of the second segment relative to the seal portion as a whole to maximize overall seal strength while not providing excessive/unneeded sealed area.   It has been held that the discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, 205 USPQ 215 (CCPA 1980).  
Regarding claim 5, this claim recites that the ratio of the maximum thickness of the first sealed segment to the thickness of the second sealed segment is 1.5-4.  This ratio would be obvious based on, in particular, the disclosures of Figures 7 b and c which are structurally similar .  


Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2011-258438 in view of Kong (US 20140370372). 
JP ‘438 is applied to claims 1, 2, and 7-10 for the reasons stated above.  However, the reference does not expressly teach that the sealed area further comprises a third sealed segment that is arranged between the first and second segments, a thickness of the third segment increases gradually in a direction approaching the accommodating space, as all recited in claim 11. 
Kong is directed to a pouch-type battery.  In Figure 1, the reference teaches a sealed edge wherein the thickness is gradually increased in a direction approaching the accommodating space (Fig. 1, 0032).
Therefore, the invention as a whole would have been obvious to one skilled in the art at the time of filing because the artisan would be motivated to use the tapered seal structure of Kong in the cell of JP ‘438, thereby creating a third sealed segment between the existing first and second segments.  In 0045, it is taught that “it [is] possible to prevent a phenomenon that the sealing part made of the polypropylene, or the like, is pushed into the pouch.  Further, since the sealing part is not pushed into the pouch, interference with the electrolyte in the pouch may be prevented, and a phenomenon that the sealing part attaches to the separator in the pouch may be prevented.”  Accordingly, the artisan would be motivated to use the tapered seal structure in the . 


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2011-258438 as applied to claims 13 and 15-19 above, and further in view of Kong (US 20140370372). 
JP ‘438 does not expressly teach that the sealed area further comprises a third sealed segment that is arranged between the first and second segments, a thickness of the third segment increases gradually in a direction approaching the accommodating space, as all recited in claim 20. 
Kong is directed to a pouch-type battery.  In Figure 1, the reference teaches a sealed edge wherein the thickness is gradually increased in a direction approaching the accommodating space (Fig. 1, 0032).
Therefore, the invention as a whole would have been obvious to one skilled in the art at the time of filing because the artisan would be motivated to use the tapered seal structure of Kong in the cell of JP ‘438, thereby creating a third sealed segment between the existing first and second segments.  In 0045, it is taught that “it [is] possible to prevent a phenomenon that the .  

Response to Arguments

Applicant’s arguments filed August 24, 2021 have been fully considered but they are not persuasive.  Regarding JP ‘438, Applicants state that Figure 5 of this reference “depict[s] that the sealed portion of the packaging pouch has a gradually decreasing thickness along the direction away from the cell body.  There is no depiction or indication […] that the thickness of the sealed portion first increases and then decreases such that a disc-shape[d] like the segment 1212 in the present application is formed.”  Applicant’s argument is acknowledged, but is not persuasive because it fails to take into account Figure 10, which was relied on in the previous Office action and is relied on herein as meeting the limitations of claims 1 and 7.  See the rejection above.  The disclosure contained in Figure 10 is anticipatory of the limitation reciting “variable thickness” because the seal portion shows an increasing then decreasing thickness in a direction away from the cell body.  As such, the arguments regarding JP ‘438 are not persuasive.  

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 6 recites that a longitudinal section area of the first sealed segment is N, a longitudinal section area of the second sealed segment is K, and N/K is greater than 0 and less than or equal to 100.  Although JP ‘438, the closest prior art, teaches a first segment, and a second segment having a width W, the claimed ratio is not suggested or identified as a result-effective variable by the reference.  There is no disclosure of relative areas (in plan) of the first and second sealed segments, and there is no suggestion to modify such ratio.  Accordingly, claim 6 contains allowable subject matter. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Crepeau whose telephone number is (571) 272-1299.  The examiner can normally be reached Monday-Friday from 9:30 AM - 6:00 PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Basia Ridley, can be reached at (571) 272-1453.  The phone number for the organization where this application or proceeding is assigned is (571) 272-1700.  Documents may be faxed to the central fax server at (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Jonathan Crepeau/
Primary Examiner, Art Unit 1725
November 15, 2021